                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


GINA TORRES, ET AL.,                           )
                                               )
Plaintiffs,                                    )
                                               )
vs.                                            )       Case No. 4:19-CV-1525
                                               )
CITY OF ST. LOUIS, ET AL.,                     )
                                               )
Defendants.                                    )
                                               )

 DEFENDANTS’ MOTION TO FILE UNDER SEAL CERTAIN EXHIBITS TO THEIR
        STATEMENT OF UNCONTROVERTED MATERIAL FACTS

         COME NOW Defendants Lance Coats, Glennon P. Frigerio, Joshua D. Becherer,

Nicholas J. Manasco, Ronald Allen Jr., John C. Jones, Mark S. Seper, Jon B. Long, Tim Boyce

and Benjamin Lacy (collectively referred to herein as the “Defendant Officers”) and the City of

St. Louis (“City”), and pursuant to Local Rule 83 – 13.05, respectfully request that this Court

grant Defendants leave to file Exhibits A, B-1, C, C-1, E, F, F-1, G, G-1, G-2, G-3, H, H-1, I, I-

1, J, J-1, K, K-1, L, M, O, P, Q, R-1, S, and T under seal. In support, Defendants state as follows:

1. In this lawsuit, Plaintiffs Gina Torres and Dennis Torres allege that Defendants violated

      Plaintiffs’ civil rights on June 7, 2017 when the Defendant Officers used deadly force against

      Isaiah Hammett while executing a search warrant. This shooting was investigated by the City

      of St. Louis Police Department’s Force Investigative Unit, and the scene was documented by

      the department’s Evidence Technician Unit.

2. Defendants respectfully request that this Court permit them leave to file under seal Exhibit A

      because it is a confidential Department of Justice Bureau Firearms Trace Summary, and




                                                   1
   further, because under Missouri law records of ownership of a firearm or applications for

   ownership are closed records under chapter 610. See RSMo. § 571.013.1.

3. Defendants further request that this Court permit them leave to file under seal Exhibit B-1

   (Affidavit in Support of Search Warrant) because it contains sensitive law enforcement

   information, including police surveillance strategy and tactics, as well as information relayed

   to officers by confidential informant(s) and 911 callers. See RSMo. § 610.150. (911 calls are

   inaccessible to the general public).

4. Moreover, all officer-involved shootings involving City of St. Louis police officers are now

   submitted to the Circuit Attorney’s Office (“CAO”) for review, including the use of force

   incident at issue in this lawsuit. As of today’s date, the City is not aware of the CAO having

   formally issued a decision as to whether criminal charges will be issued against the officers

   relating to the use of force on June 7, 2017. Due to the uncertainty of the status of the CAO’s

   investigation and out of an abundance of caution, Defendants consider the CAO’s review of

   the use of force that is the subject of this lawsuit an “open” investigation.

5. Because it is unclear as of the date of filing whether the review of the officers’ use of force

   remains an “open” investigation by the CAO, Defendants respectfully request that the Court

   permit that Defendants file under seal the following exhibits accompanying their Statement

   of Uncontroverted Material Facts in Support of their Motion for Summary Judgment:

               a. Exhibit C-1 (cell phone video recording depicting execution of the search

                   warrant on June 7, 2017)

               b. Exhibits C, D and L (affidavits authored by Defendant Officers concerning the

                   shooting)




                                                 2
               c. Exhibits E, F, F-1, G, G-1, H, H-1, I, I-1, J, J-1, K, K-1 (transcripts of

                   depositions of Defendant Officers and diagrams of Hammett’s residence)

               d. Exhibits G-2 and G-3 (photographs of Hammett)

               e. Exhibit M (deposition transcript of ETU technician Jennifer Sommer)

               f. Exhibit O (Affidavit of Julie Davis and excerpts from City Police Department

                   laboratory file)

               g. Exhibit Q (recorded statement of Dennis Torres to the City of St. Louis Force

                   Investigative Unit)

               h. Exhibit R-1 (photograph of Hammett)

               i. Exhibit S and T (photographs of ballistics damage)

2. In addition, Exhibits E, F, G, H, I, J, and K, which are deposition transcripts of Defendant

   Officers, reveal strategies and tactics for executing high-risk search warrants that, if revealed,

   could endanger officers.

3. Exhibits C, D and L are affidavits authored by Defendant Officers concerning the execution

   of the search warrant and the shooting of Hammett and similarly reveal information

   concerning the execution of high-risk search warrants.

4. Exhibit M is a deposition of Jennifer Sommer, a former Evidence Technician, who

   documented ballistics evidence at the residence subsequent to the shooting. Her deposition

   transcript contains detailed information regarding her investigation of the ballistics evidence.

5. Exhibit P is an affidavit of Detective Benjamin Lacy, the affiant for the search warrant for

   Hammett’s residence. This exhibit likewise contains sensitive law enforcement information

   in that it reveals surveillance strategy and tactics.




                                                  3
6. Exhibits G-2, G-3 and R-1 should further be filed under seal because they are photographs of

   the decedent and are of a graphic nature.

7. This Motion for Leave to File Under Seal is made in good faith and will not prejudice the

   Plaintiffs.

       WHEREFORE, good cause having been shown, Defendants respectfully request

that this Court permit that Exhibits A, B-1, C, C-1, D, E, F, F-1, G, G-1, G-2, G-3, H, H-1, I,

I-1, J, J-1, K, K-1, L, M, O, P, Q, R-1, S, and T to Defendants’ Statement of Uncontroverted

Material Facts be filed under seal.


                                                    Respectfully submitted,

                                                    JULIAN BUSH
                                                    CITY COUNSELOR


                                               By: /s/ Erin K. McGowan
                                                  Erin K. McGowan #64020MO
                                                  Andrew Wheaton #65269 MO
                                                  1200 Market Street, Room 314
                                                  City Hall
                                                  St. Louis, Mo 63103
                                                  (314) 622-3361
                                                  (314) 622-4956 fax
                                                  McGowanE@stlouis-mo.gov
                                                  wheatona@stlouis-mo.gov
                                                  Attorneys for Defendants




                               CERTIFICATE OF SERVICE

     I hereby certify this Motion was electronically filed with the Court on this 13th day of
March 2020 for service by means of Notice of Electronic Filing upon all attorneys of record.


                                                     /s/ Erin K. McGowan



                                                4
